DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/24/2019.  These drawings are acceptable.

Claims Status
Claims 1-20 are pending for examination in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Regarding claim 19, the claimed subject comprises “[a] computer program product”, wherein the computer program product can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer program product; therefore, fail(s) to fall within a statutory category of invention.
Claim 20 is rejected as being dependent on claim 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (Voss; US Patent No. 10,417,914).
As per claim 1, Vose teaches a computer-implemented method for real-time vehicular incident risk prediction and notification, the method comprising: 
receiving first vehicle-to-everything (V2X) data relating to operation of a vehicle on a first roadway segment (one or more data related to vehicle operation is sent and received; see e.g. step 222, FIG. 2); 
executing a trained vehicular incident risk prediction machine learning model on the first real-time V2X data to obtain a first vehicular incident risk value indicative of a first vehicular incident risk level associated with the operation of the vehicle on the first roadway segment (using a machine learning model on the vehicle data to determine quantitative risk value associated with the vehicle on the roadway; see e.g. steps 224-228 and col. 10, lines 5-27); 
determining that the first vehicular incident risk value meets a threshold value (see e.g. col. 10, lines 28-45); and 
sending a notification of the first vehicular incident risk level to a communication device of the vehicle for presentation to an operator of the vehicle (see e.g. steps 234-236, FIG. 2). 
Even though Voss does not explicitly teach that the first V2X data is real time, Voss teaches in one or more embodiments that the vehicle is travelling that the vehicle is constantly travelling and one or more data related to the vehicle, i.e. location, environmental data, traffic conditions, gets updated; see e.g. col. 8, lines 54-56 and col. 18, lines 2-16. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the one or more data communicated to the remote server as well as retrieved data to determine risk factor(s) is continuously updated based on current location of the vehicle in order to avoid collision as suggested by Vose (see e.g. col. 29, lines 46-63).  
As per claim 2, the computer-implemented method of claim 1 as taught by Vose, wherein Vose does not explicitly teach that the method comprising: segmenting a collection of roadways into a collection of roadway segments; receiving input data relating to the collection of roadway segments, the input data comprising at least one of vehicular collision data, vehicle operator behavior data, environmental condition data, or infrastructure condition data; and training the vehicular incident risk prediction machine learning model based at least in part on the input data.
Vose, however, teaches retrieving accident data associated with a given radius i.e. 5 or 10 miles around the current vehicle location (see e.g. col. 28, lines 40-46), wherein it would have been obvious that collection of roadways are segmented or divided into a collection of roadway segments of 5 or 10 miles around the vehicle and ones which are outside of the 5 or 10 miles around the vehicle. Vose further teaches receiving input data relating to the collection of roadway segments (receiving input data related to vehicle’s current location; see e.g. col. 7, lines 19-39), the input data comprising at least one of vehicular collision data, vehicle operator behavior data, environmental condition data, or infrastructure condition data (the inputted data includes collision data and/or environmental data, Id.); and training the vehicular incident risk prediction machine learning model based at least in part on the input data (the risk level is adjusted based on the input data, see e.g. col. 9, lines 31-55, which means the model is updated to increase the level of risk, for example, based on the inputted data).
Therefore, it would have been obvious to one of ordinary skill in the art to use the teachings of Vose before the effective filing date of the claimed invention for the purpose of reducing collisions or accidents as suggested by Vose (see e.g. col. 29, lines 46-63). 
As per claim 3, the computer-implemented method of claim 2 as taught by Vose, wherein the vehicular collision data comprises data indicative of historical vehicular collisions on the collection of roadway segments (see e.g. col. 9, lines 28-42, col. 18, lines 58-64 and col. 19, lines 48-53), vehicle operator data comprises historical data indicative of driving patterns of a plurality of vehicle operators on the collection of roadway segments, the environmental condition data comprises data indicative of weather conditions in proximity to the collection of roadway segments, and the infrastructure condition data comprises data indicative of a geometry and operational status of the collection of roadway segments (the claim limitation are presented in alternate fashion in claim 2, and the limitations which directed to non-electret embodiment i.e. not directed to “environmental condition data” in the claim 3 are not addressed). 
As per claim 4, The computer-implemented method of claim 2, wherein the collection of roadway segments excludes the first roadway segment (the historical data, as discussed earlier, see also col. 29, lines 5-26, are not related to the first roadway segment [where the vehicle is currently travelling] but may be when the current vehicle is within predetermined distance of the zone or area associated with the historical data; see e.g. col. 29, lines 45-63), and wherein executing the trained vehicular incident risk prediction machine learning model on the first real-time V2X data comprises determining, using the trained vehicular incident risk prediction machine learning model, that the first real-time V2X data is within a threshold level of similarity to a portion of the input data associated with a second roadway segment on which more than a threshold number of vehicular collisions occurred during a predetermined time period (when the current location is within a threshold level of distance or match with the location with increased risk of collision, see e.g. col. 29, lines 45-63, within certain time period; see e.g. col. 29, lines 5-13), the collection of roadway segments including the second roadway segment (the data related to locations includes location with the increased risk, see e.g. col. 29, lines 5-13 and col. 29, lines 45-63). 
As per claim 5, the computer-implemented method of claim 1 as taught by Vose, wherein the first real-time V2X data is received during a first time period and a second vehicular incident risk corresponds to the first time period (the vehicle location data is constantly monitored within one or more time period, see e.g. col. 11, lines 48-51, and risk is continuously evaluated and would give rise to a second vehicular incident risk), the method further comprising: receiving second real-time V2X data relating to operation of the vehicle on the first roadway segment during a second time period (second real time data is transmitted/received during a second time period and output a second updated notification based on the second risk level or remove the first notification ; see e.g. col. 29, lines 14-22); executing the trained vehicular incident risk prediction machine learning model on the second real-time V2X data to obtain a second vehicular incident risk value indicative of a second vehicular incident risk level associated with the operation of the vehicle on the first roadway segment during the second time period (the second risk value does not meet threshold value to output “Beware” see e.g. col. 29, lines); determining that the second vehicular incident risk value does not meet the threshold value (see e.g. col. 29, lines 14-22); and sending an instruction to the communication device of the vehicle to cease presentation of the first incident risk level to the operator of the vehicle (Id.). 
As per claim 6, the computer-implemented method of claim 1 as taught by Vose, wherein sending the notification of the first vehicular incident risk level comprises sending information to the communication device for display to the operator of the vehicle (see e.g. col. 6, lines 54-61), the information including indicia representative of the first vehicular incident risk level and an identification of one or more factors indicative of the first vehicular incident risk level (the notification includes indicia, see e.g. FIG. 3 and col. 21, lines 65—col. 22, lines 1-3, and associated factors; see e.g. col. 6, lines 54-61), the one or more factors comprising at least one of an driving behavior factor, an environmental factor, or a roadway segment infrastructure factor (notification may state that a vehicle operator is at an elevated risk for a collision due an environmental factor, i.e. presence of coyote due to the presence of nearby water; see e.g. col. 6, lines 65-67). 
As per claim 7, the computer-implemented method of claim 1 as taught by Vose, further comprising: receiving a continuous stream of real-time V2X data relating to operation of the vehicle on the first roadway segment (see e.g. col. 11, lines 48-51); executing the trained vehicular incident risk prediction machine learning model on the continuous stream of real-time V2X data to periodically determine a vehicular incident risk level associated with the operation of the vehicle on the first roadway segment; and sending an indication of the vehicular incident risk level to the communication device of the vehicle to enable presentation of a dynamically changing indicia of the vehicular incident risk level to an operator of the vehicle (the risk level and associated notification is dynamically changed based on periodically received one or more input data related to operation of the vehicle wherein the updated or the changed notification can be communicated to communication device of the vehicle i.e. no notification to “Beware” and then to “Relax” as discussed earlier, see e.g. FIG. 3 and col. 29, lines 14, wherein the notification may include an indicia as discussed earlier; see e.g. FIG. 3). 
As per claim 8, the computer-implemented method of claim 1 as taught by Voss, wherein the real-time V2X data is received via network transmissions from a plurality of in-vehicle communication devices over one or more cellular networks (the data is communication using one or more cellular networks; see e.g. col. 6, lines 31-36). 
As per claim 9, the computer-implemented method of claim 1 as taught by Voss, further comprising receiving real- time environmental condition data or infrastructure condition data (receiving environmental data relevant to at least one location of the vehicle, see e.g. col. 8, lines 54-56, wherein the vehicle is constantly travelling, see e.g. col. 18, lines 2-16, which means the environmental data is real time based on current location of the vehicle), wherein the trained vehicular incident risk prediction machine learning model is further executed on the real- time environmental condition data or infrastructure condition data to obtain the first vehicular incident risk value (as discussed earlier, the vehicular incident risk value is obtained based on one or more factor, i.e. location data, weather data etc., see e.g. col. 8, 54-56, wherein the one or more data are continuously or changing real time, see e.g. col. 18, lines 2-16, wherein using a machine learning model on one or more data related to the vehicle data to determine quantitative risk value associated with the vehicle on roadway; see e.g. steps 224-228 and col. 10, lines 5-27). 
As per claim 10, it is interpreted and rejected as claim 1, wherein Voss further teaches memory, to store computer readable instructions and a processor to execute the instruction (see e.g. col. 19, lines 22-39). 
As per claim 11, it is interpreted and rejected as claim 2. 
As per claim 12, it is interpreted and rejected as claim 3. 
As per claim 13, it is interpreted and rejected as claim 4. 
As per claim 14, it is interpreted and rejected as claim 5. 
As per claim 15, it is interpreted and rejected as claim 6. 
As per claim 16, it is interpreted and rejected as claim 7. 
As per claim 17, it is interpreted and rejected as claim 8. 
As per claim 18, it is interpreted and rejected as claim 9. 
As per claim 19, it is interpreted and rejected as claim 1, wherein the system may further teaches a code embodied on a program product, see e.g. col. 31, lines 25-38. 
As per claim 11, it is interpreted and rejected as claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688